Wyly, J.
The defendant has appealed from a judgment recovered against him by-plaintiff on a note which matured second June, 1861. The citation was not served till twentieth June, 1866. The defense is the prescription of five years.
Plaintiff introduced parol testimony to prove an interruption of prescription, and the defendant took a bill of exceptions thereto. The evidence was properly received. The acknowledgment of a debt before prescription accrues can be established by parol evidence. The evidence is sufficient to satisfy us that prescription was interrupted, and that the plea is not well taken. It is therefore ordered that the judgment appealed from be affirmed with costs.